Citation Nr: 1627046	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  16-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral foot skin condition, claimed as dermatophytosis, bilateral pedis.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right hand skin condition, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Pursuant to the Court's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's original claims have been expanded to include all skin conditions of the feet and right hand.  As emphasized in Clemmons, though a Veteran may only seek service connection for one condition, the Veteran's claim "cannot be limited only to that diagnosis," but rather must include any disability that may be reasonably encompassed by the claim.  

The Veteran was scheduled to testify before the Board during a May 2016 hearing.  However, by correspondence dated that month, the Veteran withdrew his hearing request.  Accordingly, adjudication can proceed.  38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral foot skin condition and a right hand skin condition, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed decision dated in March 1948, the RO denied a claim for service connection for dermatophytosis, bilateral pedis (claimed as fungus condition) based on the finding that there was no evidence of in-service treatment for the condition.

2. Additional evidence received since the March 1948 rating decision that denied service connection for dermatophytosis, bilateral pedis, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3. In an unappealed decision dated in August 2008, the RO denied a claim for service connection for a right hand skin condition based on the finding that there was no evidence of a current disability or in-service treatment for the condition.

4. Additional evidence received since the August 2008 rating decision that denied service connection for a right hand skin condition, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. New and material evidence has been received since the RO's March 1948 decision which denied a claim for service connection for dermatophytosis, bilateral pedis; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2015).

2. New and material evidence has been received since the RO's August 2008 decision which denied a claim for service connection a right hand skin condition; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the Veteran's claims to reopen entitlement to service connection for dermatophytosis, bilateral pedis,  and a right hand skin condition based on new and material evidence, the Board is conceding that such evidence has been submitted to reopen the claims for a de novo review.  Any error related to VA's duties to notify and assist with regard to these specific matters is thereby rendered moot by this determination.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2015).

Unappealed rating decisions are final with the exception that a claim may be reopened by the submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, if taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

The RO initially denied the Veteran's claim for service connection for fungus infestation of the feet in a September 1947 rating decision.  The RO found that there was no evidence of in-service treatment and no evidence that the Veteran's diagnosed "dermatophylosis" was incurred in or aggravated by service.  A VA examination was conducted in December 1947 that diagnosed dermatophytosis, pedis, bilateral.  The RO again denied the Veteran's claim in March 1948, finding that the skin condition of the feet was not incurred in or aggravated by service.  The Veteran did not appeal the RO's decision, nor did he submit any new and material evidence within a year of the March 1948 rating decision.  38 C.F.R. § 3.156(b).  The decision therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

In August 2008, the RO denied the Veteran's claim for service connection for a right hand skin disorder.  The RO found that there was no evidence of a current disability or evidence of in-service treatment for a skin disorder.  The Veteran did not appeal the RO's decision, nor did he submit any new and material evidence within a year of the August 2008 rating decision.  38 C.F.R. § 3.156(b).  The decision therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

Since the March 1948 and August 2008 rating decisions, newly-received evidence includes March 2011 medical records showing a diagnosis of dystrophy of the nails on the right hand and both feet.  The Veteran gave a history of having nail changes after an in-service accident in 1942 when a drill bit split his left thumb nail and stated that he strongly believes the accident was responsible for the dystrophy.  

This evidence is new, as the medical records are dated after the September 1947 and August 2008 rating decisions.  Additionally, as the credibility of the evidence is presumed, it is material, as it relates to a current disability, in-service event, and nexus, unestablished facts necessary to substantiate the Veteran's claims.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  These claims are reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for dermatophytosis, bilateral pedis is reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a right hand skin condition is reopened.  To this extent only, the appeal is granted.


REMAND

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide an examination or obtain an opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination or opinion is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The evidence in this case shows that the Veteran was treated for dystrophy of the nails on the right hand and both feet in March 2011.  He relates that the dystrophy began while in service after a drill bit split his right thumb nail in 1942 during service.  An opinion should be obtained regarding the etiology of the Veteran's diagnosed dystrophy of the nails on his bilateral feet and right hand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining any necessary releases, obtain updated treatment records relevant to the instant claims dated from March 2011 to the present.

2. Then, the claims file should be forwarded to an appropriate medical professional to opine on the nature and etiology of the Veteran's dystrophy of the nails on the bilateral feet and right hand.  If requested by the medical professional, an examination should be scheduled. 

The claims folder and a copy of this remand should be reviewed by the medical professional, and such review must be indicated in the report.   

The medical professional is asked to opine on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's dystrophy of the nails on the bilateral feet and right hand had its onset in service or is otherwise etiologically related to service.  

Consideration should be given to the December 1947 VA examination that diagnosed dermatophytosis of both feet.  The Veteran's reports of ongoing symptomatology since service discharge must also noted and considered.  His assertion that his skin/nail problems followed an in-service nailbed injury (drill-bit injury) should be addressed as well.

A complete rationale must be provided for any opinion offered.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, he/she shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Thereafter, the RO must readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a Supplemental Statement of the Case (SSOC).  The appellant should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


